DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment filed November 17, 2021.  Claims 1-3, 6-7, 9-14, 16-17, and 19-20 are pending in this case.  Claims 16, 7, 9, 11, 16, 17, and 19 are currently amended.
Remarks
Statements of intended use do not serve to distinguish from the prior art.  MPEP 2103 I C
In this case, the claims present multiple instances of intended use –
Claims 7 and 17 – “wherein the central node is provided with a second private key and a second public key corresponding to the central node, and the user is provided with a third private key and a third public key corresponding to the user, and wherein after the determining, by the central node, that the received verification feedback result meets a requirement of the endorsement policy, the method further comprises: signing, by the central node, i the transaction with the second private key, and encrypting and packaging, by the central node, package the transaction with the third public key”
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claims 3 and 13 – “wherein the pre-selected endorsement policy comprises . . . weighting”
Claim 14 – “main blockchain includes . . . institutions”
Claim 10 – “request . . . is encrypted . . . key”
To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer
In this case, claim 2 recites “wherein the central node is a central bank, and the one or more authorized institutions are commercial banks”, amounting to structure in a method claim and therefore not carrying patentable weight.
Response to Arguments
Applicant's arguments filed November 17, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding the claims, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests comparing, by the one or more authorized institutions after receiving the first data packet, an inputted transaction address for the transaction associated with the first data packet with all transaction addresses in an anti-double-spend list, wherein the anti-double- spend list includes all transaction addresses that have been used, finding, by the one or more authorized institutions, no duplicate items between the inputted transaction address and the transaction addresses in the anti-double-spend list; comparing, by the one or more authorized institutions after receiving the first data packet, the transaction associated with the first data packet with a transaction in an anti- reentry list, wherein the anti-reentry list includes a transaction being verified; finding, by the one or more authorized institutions, no duplicate items between the transaction associated with the first data packet and the transaction in the anti-reentry list; after finding no duplicate items between the inputted transaction address and the transaction addresses recorded in the anti-double-spend list and finding no duplicate items between the transaction associated with the first data packet and the transaction 
Examiner respectfully disagrees.
Jacobs does not disclose comparing, by the one or more authorized institutions after receiving the first data packet, an inputted transaction address for the transaction associated with the first data packet with all transaction addresses in an anti-double-spend list, wherein the anti-double- spend list includes all transaction addresses that have been used, finding, by the one or more authorized institutions, no duplicate items between the inputted transaction address and the transaction addresses in the anti-double-spend list; comparing, by the one or more authorized institutions after receiving the first data packet, the transaction associated with the first data packet with a transaction in an anti- reentry list, wherein the anti-reentry list includes a transaction being verified; finding, by the one or more authorized institutions, no duplicate items between the transaction associated with the first data packet and the transaction in the anti-reentry list; after finding no duplicate items between the inputted transaction address and the transaction addresses recorded in the anti-double-spend list and finding no duplicate items between the transaction associated with the first data packet and the transaction recorded in the anti-reentry list, determining, by the one or more authorized institutions, that the transaction is successful.
Chan teaches comparing, by the one or more authorized institutions after receiving the first data packet, an inputted transaction address for the transaction associated with the first data packet with all transaction addresses in an anti-double-spend list, wherein the anti-double- spend list includes all transaction addresses that have been used, (par 70-79 “The updates to the sender account and recipient account includes addition of a record of the transaction, and a change to the account balance. The resulting updated account records are stored in an “updated companion database” 304. The 101 compares the amount to be transferred with the balance of the sender's account immediately prior to processing this transaction.”)
finding, by the one or more authorized institutions, no duplicate items between the inputted transaction address and the transaction addresses in the anti-double-spend list; (par 70-79 “The updates to the sender account and recipient account includes addition of a record of the transaction, and a change to the account balance. The resulting updated account records are stored in an “updated companion database” 304. The companion DBMS 101 compares the amount to be transferred with the balance of the sender's account immediately prior to processing this transaction.”)
finding, by the one or more authorized institutions, no duplicate items between the transaction associated with the first data packet and the transaction in the anti-reentry list; (par 70-79 “For example, in some embodiments, the tracked assets are digital currency accounts, and the updates are transactions transferring units of a digital currency from a source address to a destination address.”)
after finding no duplicate items between the inputted transaction address and the transaction addresses recorded in the anti-double-spend list and finding no duplicate items between the transaction associated with the first data packet and the transaction recorded in the anti-reentry list, determining, by the one or more authorized institutions, that the transaction is successful. (par 70-79“then the companion DBMS 101 pre-approves the transaction, and includes a metadata field (FIG. 11) for this record indicating that the transaction is valid.”)
It would be obvious to one of ordinary skill in the art to combine Jacobs and Chan though redundancy and by minimizing the falsification of ledgers (Chan, par 21) for greater transaction security.
Jacobs in view of Chan does not disclose comparisons to two separate lists.  
Paulsen teaches comparisons to two separate lists.  (par 83 “lookup on one or more “black lists” to see if the user has been excluded from registration”, 141-143)
It would be obvious to one of ordinary skill in the art to combine Jacobs and Chan with Paulsen for greater transaction security.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-4, 6-14, and 16-20 –
Claims 1-3, 6-7, 9-14, 16-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3 and 6-7, and 9-10 are directed to a method, while claims 11-14, 16-17, and 19-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite verifying a transaction. Specifically, the claims recite verification and registration of a transaction, which is an abstract idea. The claims “authorizing, by a central node, one or more institutions to perform a transaction verification, and sending a first public key and a first private key to the one or more authorized institutions,” “receiving a policy,” “after reception of a request for a transaction sent by a user and a pre-selected endorsement policy, parsing, by the central node, the request, generating a first data . . ., and sending the first data . . . to the one or more authorized institutions for transactions verification”, “comparing an inputted transaction address”, “finding no duplicate items”, “comparing transactions,” “finding no duplicate items”,  “signing the transaction”, “receiving a verification feedback result from an authorized institution of the one or more authorized institutions, wherein when the request is validated by the authorized institution of the one or more authorized institutions, the authorized institution is to sign the transaction using the first private key to generate a signature and send the signature to the central node as the verification feedback result, and the central node is to verify the signature of the authorized institution using the first public key”, “determining that the verification result meets a policy requirement”, “informing the user that the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a commercial transaction that involves verification and registration of a transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a data packet and blockchain, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “authorizing an institution to perform a transaction verification,” “generating and sending a data packet to the authorized institution,” “registering the transaction,” and “informing the user” whether the transaction is successful.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of “authorizing an institution to perform a transaction verification,” “generating and sending a data packet to the authorized institution,” “registering the transaction,” and “informing the user” whether the transaction is successful. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of verifying. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-3, 6-7, 9-10, 12-14, 16-17, and 19-20 further describe the abstract idea of verifying a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-11, 16-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (US 2017/0237554) in view of Chan et al (US 2018/0089641) and Paulsen et al (US 2012/0311684), and further in view of Li (US 2018/0276668).
Regarding claims 1, 11, and 20 –
Jacobs teaches a method for verification and registration of digital currency comprising
authorizing, by a central node, one or more institutions to perform a transaction verification, and sending a first public key and a first private key to the one or more authorized institutions. (par 46, 60, 87, 57)
receiving, by a central node, a pre-selected endorsement policy and a request for a transaction sent by a user; (par 31, 36, 38, 57, 76, 86)
after reception of the request and the pre-selected endorsement policy, parsing, by the central node, the request, generating, by the central node, a first data packet, and sending, by the central node, the first data packet to the one or more authorized institutions for the transaction verification; (par 31, 36, 38, 57, 76, 86)

determining, by the central node, that the received verification feedback result meets a requirement of the endorsement policy; (par 90-94, 172-178) and 
registering, by the central node, the transaction and informing the user, by the central node, that the transaction is successful. (par 90-94, 172-178)
Jacobs does not specifically disclose comparing, by the one or more authorized institutions after receiving the first data packet, an inputted transaction address for the transaction associated with the first data packet with all transaction addresses in an anti-double-spend list, wherein the anti-double- spend list includes all transaction addresses that have been used, finding, by the one or more authorized institutions, no duplicate items between the inputted transaction address and the transaction addresses in the anti-double-spend list; comparing, by the one or more authorized institutions after receiving the first data packet, the transaction associated with the first data packet with a transaction in an anti- reentry list, wherein the anti-reentry list includes a transaction being verified; finding, by the one or more authorized institutions, no duplicate items between the transaction associated with the first data packet and the transaction in the anti-reentry list; after finding no duplicate items between the inputted transaction address and the transaction addresses recorded in the anti-double-spend list and finding no duplicate items between the transaction associated with the first data packet and the transaction recorded in the anti-reentry list, determining, by the one or more authorized institutions, that the transaction is successful.
Chan teaches comparing, by the one or more authorized institutions after receiving the first data packet, an inputted transaction address for the transaction associated with the first data packet with all transaction addresses in an anti-double-spend list, wherein the anti-double- spend list includes all transaction addresses that have been used, (par 70-79 “The updates to the sender account and 304. The companion DBMS 101 compares the amount to be transferred with the balance of the sender's account immediately prior to processing this transaction.”)
finding, by the one or more authorized institutions, no duplicate items between the inputted transaction address and the transaction addresses in the anti-double-spend list; (par 70-79 “The updates to the sender account and recipient account includes addition of a record of the transaction, and a change to the account balance. The resulting updated account records are stored in an “updated companion database” 304. The companion DBMS 101 compares the amount to be transferred with the balance of the sender's account immediately prior to processing this transaction.”)
finding, by the one or more authorized institutions, no duplicate items between the transaction associated with the first data packet and the transaction in the anti-reentry list; (par 70-79 “For example, in some embodiments, the tracked assets are digital currency accounts, and the updates are transactions transferring units of a digital currency from a source address to a destination address.”)
after finding no duplicate items between the inputted transaction address and the transaction addresses recorded in the anti-double-spend list and finding no duplicate items between the transaction associated with the first data packet and the transaction recorded in the anti-reentry list, determining, by the one or more authorized institutions, that the transaction is successful. (par 70-79 “then the companion DBMS 101 pre-approves the transaction, and includes a metadata field (FIG. 11) for this record indicating that the transaction is valid.”)
It would be obvious to one of ordinary skill in the art to combine Jacobs and Chan though redundancy and by minimizing the falsification of ledgers (Chan, par 21) for greater transaction security.
Jacobs in view of Chan does not disclose comparisons to two separate lists.  

Paulsen teaches comparisons to two separate lists.  (par 83 “lookup on one or more “black lists” to see if the user has been excluded from registration”, 141-143)
It would be obvious to one of ordinary skill in the art to combine Jacobs and Chan with Paulsen for greater transaction security.
Jacobs in view of Chen and Paulsen does not specifically teach signing, by the one or more authorized institutions, the transaction using the first private key to generate a signature and sending, by the one or more authorized institutions, the signature to the central node as the verification feedback result.
Li teaches signing, by the one or more authorized institutions, the transaction using the first private key to generate a signature and sending, by the one or more authorized institutions, the signature to the central node as the verification feedback result (par 44, 90, par 42-49).
It would be obvious to one of ordinary skill in the art to combine Jacobs and Chan with Paulsen and Li for greater transaction security.
Regarding claims 6 and 16 –
LI teaches that after the determining, by the central node, that the received verification feedback result meets a requirement of the endorsement policy, the method further comprises: broadcasting, by the central node, to inform all the authorized institutions to update an addrid list. (par 8-14)
Regarding claims 7 and 17 –
Li teaches that wherein the central node is provided with a second private key and a second public key corresponding to the central node, and the user is provided with a third private key and a third public key corresponding to the user, and wherein after the determining, by the central node, that the received verification feedback result meets a requirement of the endorsement policy, the method further comprises: signing, by the central node, i the transaction with the second private key, and 
Regarding claims 9 and 19 –
Claims 9 and 19 recite intended use and therefore do not serve to distinguish from the prior art.  MPEP 2103I C.  
Regarding claim 10 -
The language of claim 10 constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  .  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Claims 2-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (US 2017/0237554) in view of Chan et al (US 2018/0089641), Paulsen et al (US 2012/0311684), and LI (US 2018/0276668) and further in view of Wilson et al (US 2018/0205537)
Jacobs in view of Chan, Paulsen, and Li teaches as above.
Regarding claims 2 and 12 -
Wilson teaches that the central node is a central bank, and the one or more authorized institutions are commercial banks. (par 10-18)
It would be obvious to one of ordinary skill in the art to combine Jacobs, Chan, Paulsen, with Wilson for greater transaction security.
Regarding claims 3 and 13 –
Wilson teaches that the pre-selected endorsement policy comprises any one of: signatures of all authorized institutions; a combination of authorized institutions trusted by the user; a local consensus; and a majority policy with weighting. (par 22, 101, 106)
Regarding claim 14 –
Wilson teaches that the main block chain includes a block header and a block body, the block header includes a hash value of a current block, an index hash value of a previous block, a timestamp and a Merkle tree root, and the block body includes a transaction record and a list of public keys of the authorized institutions. (par 25-32, 101-103)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gray (US 2017/0353309) discloses cryptographic applications for a blockchain system.
Pauker et al (US 2015/0294308) teach digital currency mining circuitry.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685